ON appellant’s motion for rehearing.
DAVIDSON, Judge.
Appellant insists that we erred in our conclusion that the knife used in the killing was a bowie knife or dagger, and therefore a deadly weapon per se.
The question has been again examined in the light of that *543contention, and we remain convinced that the knife here used was such a weapon.
Having reached that conclusion, it necessarily follows that it was not incumbent upon the trial court to require a finding on the part of the jury of an intent to kill in order to convict. Childers v. State, supra; Baylor v. State, 151 Tex. Cr. R. 365, 208 S. W. 2d 558.
The motion for rehearing is overruled.
Opinion approved by the court.